DATE: January 22, 2015
                                                                                                            FILED IN
                                           NOTICE OF APPEALS                                         14th COURT OF APPEALS
                                    ASSIGNMENT OF COURT THE COURT OF APPEALS                            HOUSTON, TEXAS
                                                                                                     1/23/2015 3:43:33 PM
TO:         14TH COURT OF APPEALS
                                                                                                     CHRISTOPHER A. PRINE
                                                                                                              Clerk

From:       Deputy Clerk: PHYLLIS WASHINGTON
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2014-21879

VOLUME                  PAGE                   OR       IMAGE # 63552330 & 63829740

DUE: 02-02-15                                       ATTORNEY TBN #24049753

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 14 TH COURT OF APPEALS


DATE ORDER SIGNED:                  12-16-14 & 01-13-15

MOTION FOR NEW TRIAL/MOTION TO RECONSIDER DATE FILED: 12-29-14

REQUEST TRANSCRIPT DATE FILED                            NO REQUEST– RULE 34.5

NOTICE OF APPEAL DATE FILED:                              01-21-15

NUMBER OF DAYS: ( CLERKS RECORD )                         10- Possible Post Judgment Filing Pending 14 TH
FILE ORDERED:             YES            NO          IMAGED FILED:              YES           NO

CODES FOR NOTICE OF APPEAL: D, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                              By: /s/PHYLLIS WASHINGTON
                                                                     PHYLLIS WASHINGTON, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card            Revised 01-18-2013
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      JAN 23, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -    1

CASE NUM: 201421879__ PJN> __ TRANS NUM: _________ CURRENT COURT: 61 PUB? _
CASE TYPE: BREACH OF CONTRACT               CASE STATUS: READY DOCKET
STYLE: STEWART, BRENDA                    VS SOUTH CENTRAL HOUSTON ACTION COUN
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY  ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00005-0001 AGT          SOUTH CENTRAL HOUSTON ACTION C
_     00004-0001 DEF 24049753 CENTRAL CARE COMMUNITY HEALTH      RICHARDS, ROX
_     00003-0001 DEF 24049753 SOUTH CENTRAL HOUSTON COMMUNIT     RICHARDS, ROX
_     00002-0001 DEF 24049753 SOUTH CENTRAL HOUSTON ACTION C     RICHARDS, ROX
_     00001-0001 PLT 24065505 STEWART, BRENDA                    JOHNSON, NIKE




==> (5) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP